Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 09/28/2022 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claims 1, 11, 12, and 17 that the Maruyama prior art, does not teach the limitation of “a diffusion part in a vicinity of an edge of the pixel region and including an impurity of a second electrical conductivity type that is diffused from the semiconductor layer across the photoelectric conversion layer; and 
a non-diffusion part inside the diffusion part, 
wherein, in the non-diffusion part, the photoelectric conversion layer and the semiconductor laver do not include  the impurity of the second electrical conductivity type.”
In response to this argument, the Examiner directs the applicant’s attention to the Maruyama prior art, which teaches the limitation of a diffusion part (42) in a vicinity of an edge of the pixel region (2) and including an impurity of a second electrical conductivity type (P-type) that is diffused from the semiconductor layer (43/N-type layers) across the photoelectric conversion layer (41/N-type) (see Maruyama, Fig.3 as shown above and ¶ [0074]); and 
a non-diffusion part inside the diffusion part (42) (see Maruyama, Fig.3 as shown above), 
wherein, in the non-diffusion part, the photoelectric conversion layer (41/N-type) and the semiconductor laver (43/N-type layers) do not include  the impurity of the second electrical conductivity type (P-type) (see Maruyama, Fig.3 as shown above and ¶ [0074]). 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Maruyama prior art reference does meet all the limitation in claims 1, 11, 12, and 17.
Specification
Amendment to the Abstract filed on 09/28/2022 has been reviewed and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (WO 2017/150167 A1, hereinafter refer to Maruyama).
U.S. 2021/0217793 A1 (hereinafter refer to Maruyama) is relied upon solely for the English language translation of WO 2017/150167 A1.
Regarding Claim 1: Maruyama discloses a solid-state imaging element (see Maruyama, Figs.2-3 as shown below and ¶ [0001]), comprising: 

    PNG
    media_image1.png
    436
    403
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    802
    953
    media_image2.png
    Greyscale

a photoelectric conversion layer (41/N-type) of a first electrical conductivity type including a plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above, ¶ [0064], and ¶ [0066]); 
an electrode (53a) electrically coupled to the photoelectric conversion layer (41) and provided for each of the plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above and ¶ [0074]); 
a semiconductor layer (43/N-type layers/InP) between the electrode (53a) and the photoelectric conversion layer (41/InGaAs) and having a bandgap larger than a bandgap of the photoelectric conversion layer (41/InGaAs) (note: compound semiconductor material such as InP were known to have a larger bandgap than compound semiconductor material such as InGaAs) (see Maruyama, Fig.3 as shown above, and ¶ [0068]- ¶ [0069]);
a diffusion part (42) in a vicinity of an edge of the pixel region (2) and including an impurity of a second electrical conductivity type (P-type) that is diffused from the semiconductor layer (43/N-type layers) across the photoelectric conversion layer (41/N-type) (see Maruyama, Fig.3 as shown above and ¶ [0074]); and 
a non-diffusion part inside the diffusion part (42) (see Maruyama, Fig.3 as shown above), 
wherein, in the non-diffusion part, the photoelectric conversion layer (41/N-type) and the semiconductor laver (43/N-type layers) do not include  the impurity of the second electrical conductivity type (P-type) (see Maruyama, Fig.3 as shown above and ¶ [0074]).  
Regarding Claim 4: Maruyama discloses a solid-state imaging element as set forth in claim 1 as above. Maruyama further teaches wherein each of the plurality of pixel regions (2) includes the non-diffusion part at a middle part (see Maruyama, Figs.2-3 as shown above), and
the diffusion part (42) surrounds the non-diffusion part (see Maruyama, Fig.3 as shown above).  
Regarding Claim 5: Maruyama discloses a solid-state imaging element as set forth in claim 4 as above. Maruyama further teaches wherein one of a plurality of diffusion parts (42) is provided for one of the plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above).  
Regarding Claim 6: Maruyama discloses a solid-state imaging element as set forth in claim 4 as above. Maruyama further teaches wherein the diffusion part (42) has a frame-like planar shape (see Maruyama, Fig.3 as shown above).
Regarding Claim 7: Maruyama discloses a solid-state imaging element as set forth in claim 1 as above. Maruyama further teaches wherein a plurality of the diffusion parts (42) arranged separately from each other are provided for of the plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above).  
Regarding Claim 8: Maruyama discloses a solid-state imaging element as set forth in claim 7 as above. Maruyama further teaches wherein, in each of the plurality of pixel regions (2), the diffusion part (42) at a middle part has a density that is lower than a density of the diffusion part (42) in the vicinity of the edge (note: the term “middle part” interpreted as a non-diffusion part which does not have a second electrical conductivity type (P-type) and has lower density than P-type doped region/diffusion part 42) (see Maruyama, Fig.3 as shown above).  
Regarding Claim 9: Maruyama discloses a solid-state imaging element as set forth in claim 1 as above. Maruyama further teaches wherein a cap layer (51) selectively provided between the semiconductor layer (43) and the electrode (53) in the non-diffusion part (see Maruyama, Fig.3 as shown above).  
Regarding Claim 10: Maruyama discloses a solid-state imaging element as set forth in claim 9 as above. Maruyama further teaches wherein the cap layer (51) includes a group Ill-V compound semiconductor (note: the term “includes” does not exclude the other layers material) (see Maruyama, Fig.3 as shown above, and ¶ [0068]- ¶ [0069]).  
Regarding Claim 11: Maruyama discloses a solid-state imaging element (see Maruyama, Figs.2-3 as shown above and ¶ [0001]), comprising: 
a photoelectric conversion layer (41/N-type) including a plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above, ¶ [0064], and ¶ [0066]); 
an electrode (53) electrically coupled to the photoelectric conversion layer (41) and provided for each of the plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above and ¶ [0074]);
a semiconductor layer (43/N-type layers/InP) between the electrode (53) and the photoelectric conversion layer (41/N-type/InGaAs) and having a bandgap larger than a bandgap of the photoelectric conversion layer (41/N-type/InGaAs) (note: compound semiconductor material such as InP were known to have a larger bandgap than compound semiconductor material such as InGaAs) (see Maruyama, Fig.3 as shown above, and ¶ [0068]- ¶ [0069]); and 
an impurity diffusion region (42) including a diffusion part (42), wherein the diffusion part (42) including an impurity of an electrical conductivity type (P-type) diffused from the semiconductor layer (43/N-type layers/InP) across the photoelectric conversion layer (41/N-type) for each of the plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above), and 
a non-diffusion part inside the diffusion part (42) (see Maruyama, Fig.3 as shown above),  
wherein, in the non-diffusion part, the photoelectric conversion layer (41/N-type) and the semiconductor layer (43/N-type layers/InP) do not include the impurity of the electrical conductivity type (P-type) (see Maruyama, Fig.3 as shown above).  
Maruyama is silent upon explicitly disclosing wherein an area of an interface between the impurity diffusion region and the photoelectric conversion layer is smaller than an area of an interface between the impurity diffusion region and the semiconductor layer.
However, Maruyama teaches an area of an interface between the impurity diffusion region (42) and the photoelectric conversion layer (41) is larger than an area of an interface between the impurity diffusion region (42) and the semiconductor layer (43) (see Maruyama, Fig.3 as shown above).
Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensions of the impurity diffusion region to determine the workable or optimal value for the contact resistance between the electrode and impurity diffusion region through routine experimentation and optimization to obtain higher contact resistance because the dimensions of the impurity diffusion region is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 12: Maruyama discloses a solid-state imaging element (see Maruyama, Figs.2-3 as shown above and ¶ [0001]), comprising: 
a photoelectric conversion layer (41/N-type) including a plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above, ¶ [0064], and ¶ [0066]); 
an electrode (53) electrically coupled to the photoelectric conversion layer (41) and provided for each of the plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above and ¶ [0074]);
a semiconductor layer (43/N-type layers/InP) between the electrode (53) and the photoelectric conversion layer (41/N-type/InGaAs) and having a bandgap larger than a bandgap of the photoelectric conversion layer (41/N-type/InGaAs) (note: compound semiconductor material such as InP were known to have a larger bandgap than compound semiconductor material such as InGaAs) (see Maruyama, Fig.3 as shown above and ¶ [0068]- ¶ [0069]); and 
an impurity diffusion region (42) including a diffusion part (42) and a non-diffusion part, wherein the diffusion part (42) including an impurity of an electrical conductivity type (P-type) diffused from the semiconductor layer (43/N-type) across the photoelectric conversion layer (41/N-typ) for each of the plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above and ¶ [0074]), 
interfaces between two or more of the impurity diffusion regions (42) and the semiconductor layer (43/N-type) is provided for each of the plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above), 
the non-diffusion part inside the diffusion part (42)( see Maruyama, Fig.3 as shown above), and 
in the non-diffusion part, the photoelectric conversion layer (41/N-typ) and the semiconductor layer (43/N-type) do not include the impurity of the electrical conductivity type (P-type) (see Maruyama, Fig.3 as shown above).  
Regarding Claim 13: Maruyama discloses a solid-state imaging element as set forth in claim 1 as above. Maruyama further teaches wherein the photoelectric conversion layer (41/N-type/InGaAs) includes a group III-V compound semiconductor (see Maruyama, Fig.3 as shown above and ¶ [0068]- ¶ [0069]).  
Regarding Claim 14: Maruyama discloses a solid-state imaging element as set forth in claim 1 as above. Maruyama further teaches wherein the photoelectric conversion layer (41/N-type/InGaAs) includes indium phosphide, indium gallium arsenide, gallium arsenide antimonide, gallium antimonide, indium arsenide, indium antimonide, indium gallium arsenide phosphide, or indium gallium aluminum arsenide (see Maruyama, Fig.3 as shown above and ¶ [0068]- ¶ [0069]).  
Regarding Claim 15: Maruyama discloses a solid-state imaging element as set forth in claim 1 as above. Maruyama further teaches wherein the semiconductor layer (43/N-type layers/InP) includes a group III-V compound semiconductor (see Maruyama, Fig.3 as shown above and ¶ [0068]- ¶ [0069]).  
Regarding Claim 16: Maruyama discloses a solid-state imaging element as set forth in claim 1 as above. Maruyama further teaches wherein the semiconductor layer (43/N-type layers/InP) includes indium gallium arsenide, gallium arsenide antimonide, indium gallium arsenide phosphide, indium gallium aluminum arsenide, indium phosphide, indium aluminum arsenide, indium aluminum arsenide antimonide, or aluminum arsenide antimonide (see Maruyama, Fig.3 as shown above and ¶ [0068]- ¶ [0069]).  
Regarding Claim 17: Maruyama discloses an imaging apparatus (see Maruyama, Figs.2-3 as shown above and ¶ [0001]), comprising:
a solid-state imaging element, wherein the solid-state imaging element (see Maruyama, Figs.2-3 as shown above and ¶ [0001]) including:

a photoelectric conversion layer (41/N-type) of a first electrical conductivity type including a plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above, ¶ [0064], and ¶ [0066]); 
an electrode (53a) electrically coupled to the photoelectric conversion layer (41) and provided for each of the plurality of pixel regions (2) (see Maruyama, Figs.2-3 as shown above and ¶ [0074]); 
a semiconductor layer (43/N-type layers/InP) between the electrode (53a) and the photoelectric conversion layer (41/InGaAs) and having a bandgap larger than a bandgap of the photoelectric conversion layer (41/InGaAs) (note: compound semiconductor material such as InP were known to have a larger bandgap than compound semiconductor material such as InGaAs) (see Maruyama, Fig.3 as shown above, and ¶ [0068]- ¶ [0069]);
a diffusion part (42) in a vicinity of an edge of the pixel region (2) and including an impurity of a second electrical conductivity type (P-type) that is diffused from the semiconductor layer (43/N-type layers) across the photoelectric conversion layer (41/N-type) (see Maruyama, Fig.3 as shown above and ¶ [0074]); and 
a non-diffusion part inside the diffusion part (42) (see Maruyama, Fig.3 as shown above), 
wherein, in the non-diffusion part, the photoelectric conversion layer (41/N-type) and the semiconductor laver (43/N-type layers) do not include  the impurity of the second electrical conductivity type (P-type) (see Maruyama, Fig.3 as shown above and ¶ [0074]).  
Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896